Title: From Thomas Jefferson to George Washington, with a Narrative of the Battle of Camden, 3 September 1780
From: Jefferson, Thomas
To: Washington, George




Sir
Richmond Sep. 3. 1780.

As I know the anxieties you must have felt since the late misfortune to the South, and our later accounts have not been quite so unfavorable as the first, I take the liberty of inclosing you a state of this unlucky affair extracted from letters from General Gates, Gen. Stevens, and Govr. Nash, and taken as to some circumstances from an officer who was in the action. Another army is collecting. This amounted on the 23d. Ult. to between four and five thousand men consisting of about 500 Maryland regulars, a few of Harrison’s artillery and Porterfeild’s corps, Armand’s legion, such of the fugitive militia as had been reclaimed, and about 3000 N. Carolina militia newly embodied. We are told they will increase these to 8000. Our new recruits will rendezvous in this state between the 10th. and 25th. inst. We are calling out 2000 militiawho I think however will not be got to Hillsborough till the 25th. of October. About 350 regulars marched from Chesterfeild a week ago; 50 march tomorrow and there will be 100, or 150 more from that post when they can be cleared of the hospital. This is as good a view as I can give you of the force we are endeavoring to collect. But they are unarmed. Almost the whole small arms seem to have been lost in the late rout. There are here on their way Southward 3000 stand of arms sent by Congress, and we have a few still remaining in our magazine. I have written pressingly, as the subject well deserves, to Congress, to send us immediate supplies, and to think of forming a magazine here that in case of another disaster we may not be left without all means of opposition.
I inclosed to your Excellency some time ago a resolution of assembly instructing us to send a quantity of tobacco to N. York for the relief of our officers there, and asking the favor of you to obtain permission. Having received no answer I fear my letter or your answer has miscarried. I therefore now take the liberty of repeating my application to you. I have the honor to be with the most profound respect & esteem Your Excellency’s most Obedt. & most humble servt.,

Th: Jefferson



Enclosure
A Narrative of the late disaster in South Carolinia Collected from the Most authentic Accounts which have been Received.
On the 13th. of August Genl. Gates with the Maryland line the Artillery and North Carolina Militia arrived at Ridgeley thirteen miles from Cambden and took post there and was the Next day joind by Genl. Stevens with Seven hundred of the Virginia Militia. Col. Sumpter was then at the Waxsaws with four hundred South Carolinia Militia, and had on the Sunday before killed and taken near three hundred of the enemy who were posted at the hanging rock. This and other strokes on their advanced post Occasioned their Calling in all their out post to Cambden. The 15th. at day light Genl. Gates reinforced Col. Sumpter with three hundred North Carolinia Militia one hundred of the Maryland line and two three pounders. Col. Sumpter took possession of all the passes on the Wateree from Elkins’s ford to Whiticars farm five Miles below Campden. At one of these he supprised the enemy’s Guard killed Seven and took about thirty a mong which was Colo. Cary their Commanding officer with thirty eight waggons loaded with Corn rum &c. also a Number of horses; and afterwards on the Same day he took about Seventy prisoners, British, Six waggons, baggage&c. on their way from Ninety Six. At ten OClock Genl. Gates’s Army Marched intending to take post on an advantageous Situation where was a deep Creek in front about seven Miles from Cambden, the heavy baggage being ordered to proceed by the waxaw road; the March was in the following order, Col. Armand’s legion in front supported on both flanks by Colo. Porterfield Commanding officer of Virginia regulars and the light infantry of the Militia, the advanced Guard of infantry, the Maryland line with their Artillery in front of the brigades, the N. C. Militia, the Virga. Militia, the Artillery &c. and the rear guard. Between 12. and 1 oClock after Marching About Five Miles they Met with the enemy, under the Command of Lord Cornwallis who had Marched out from Cambden about Nine OClock of the Same Night intending to attack our Camp by supprise about day break. This Meeting was equally unexpected on both Sides and Occationed a halt of both Armies. The enemy’s Cavalry then charged Col. Armands legion which was well supported on the flanks by Col. Porterfield’s Corps who repulsed the Assailants, but Unfortunately Col. Porterfield himself had his leg broke in the first fire. The enemy’s infantry then advancing with a heavy fire, the troops in front gave way to the front of the 1st. Maryland brigade and a Confusion ensued which took Some time to regulate. At length the Army was ranged in line of battle in the following order, General Gist’s brigade on the right with his right close to a swamp, the N. C. Militia in Close Order two deep in the Center, and the Virginia Militia in like order with the Light infantry and Porterfield’s Corps on the left, the Artillery divided to the brigades and the first Maryland brigade as a Corps de reserve and to Cover the Cannon in the road at a proper distance in the rear. Col. Armands Corps was ordered to the left to Support the left flank and oppose the enemy’s Cavalry. Their infantry from a defect in Numbers were only a Single file five feet apart. In this Situation they remained till day break of the 16th. when our troops advanced in a line a few hundred yards. The enemy attacked and drove in our light party in front; and after the first fire charged the Militia with bayonets where upon the whole gave way, except Col. Dixon’s regiment of N C. Militia, and their cavalry continuing to harrass the rear. Such was the panic diffused through the whole that the utmost and unremitting exertions of the Generals Gates Stevens Caswell and others assisted by a Number of Officers to rally them even in small parties, at the several advantageous posts at which it was Occasionally attempted, proved ineffectual. They ran like a torrent and bore all before them. This shamefull d[e]sertion of the Militia gave the enemy an opportunity of bending their whole force against the Maryland troops and Dixons Regiment of N C. Militia. The Conflict was obstinate and bloody and lasted fifteen Minutes, Dixons Militia standing firm with their regular brethren and pushing bayonets to the last. Superior bravery was at length obliged to give way to superior Numbers, and this gallant Corps Compelled to retreat from the ground. They were then furisly charged by a party of British horse (their Numbers Not known) whom they Compleatly Vanquished, insomuch that not more than two of the party are said to have got off. These brave men suffered greatly, having lost as is believed one half of their number, and to their immortal honour made their retreat good. The waggons were some distance behind. The Waggoners cut loose the horses on which they were, the flying militia the rest, and left the waggons. How many they were is not yet known nor what numbers of them were lost. An account of no light authority sais they were all taken to the number of 400; an officer in the engagement sais that not more than 20 were taken, that the enemy never pursued so far as to the place where the waggons were posted; that the cavalry indeed did pursue beyond them, but as the waggons stood without horses, they were unable to carry them off; and that teams were afterwards collected at Charlotte which were sent and brought them away safely. We lost 8 pieces of cannon, all the ammunition which was with the army, tents, baggage, military chests papers and nearly the whole muskets which were in the hands of the militia who basely threw them away. The numbers of the enemy are not certainly known; prisoners say they were 3500 regulars; Colo. Sumpter’s intelligence on the 15th. made them 1200 regulars 1000 militia and a reinforcement of 500 regulars on their way, but whether these had joined or not is unknown. It is believed their loss was full 500 killed and wounded. They retreated immediately to campden; but sent a party of horse against Colo. Sumpter, who after he had withdrawn up the Wateree 40 miles came on him by surprize, cut him off from his arms which they took retook the prisoners waggons and other things he had captured. Few of his men were lost as they flew to the woods. Generals Gates, Gist, Smallwood, Huger, Stevens, Butler and Gregory are safe. Generals DeKalb and Rutherford are missing, the latter a prisoner certainly, the former a prisoner and some accounts say mortally wounded, others that he is unhurt. Colo. Porterfield an inestimable officer, is said, we fear too truly to be dead of his wounds. About one third of his corpswas lost. On this defeat the yeomanry of N. Carolina immediately turned out unsollicited. An army is collecting which when our last advices came away, viz August 23d. already consisted of between four and 5000 men.

